994ACTION
This is the Office action based on the 16154284 application filed October 8, 2018, and in response to applicant’s argument/remark filed on March 12, 2021.  Claims 1, 3-9, 11 and 13-22 are currently pending and have been considered below.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites “forming a mandrel, a first sidewall spacer, and a second sidewall spacer over the hardmask with the mandrels arranged between a first sidewall spacer and a second sidewall spacer”.  Since the specification fails to define a sidewall spacer, 
Claim 1 recites “forming a block mask that covers a first lengthwise section of the mandrel and that exposes a second lengthwise section of the mandrel and a third lengthwise section of the mandrel;
removing the second lengthwise section and the third lengthwise section of the mandrel to define a pattern including a first mandrel line and a second mandrel line that is separated from the first mandrel line by the first lengthwise section of the mandrel; and transferring the pattern to the hardmask with a first etching process, wherein the first mandrel line and the second mandrel line expose respective first portions of the hardmask, and the first lengthwise section of the mandrel line covers a second portion of the hardmask arranged between the first portions of the hardmask”      Since the specification fails to define the first, second and third lengthwise sections, for the purpose of examining it will be assumed that these sections are any imaginary section along the length of the mandrel.         Furthermore, since the first and second mandrel lines “expose respective first portions of the hardmask” and “the first lengthwise section of the mandrel line covers a second portion of the hardmask”, and the claim fails to define the boundary of these first portions or second portion of the hardmask, for the purpose of examining it will be assume that the first portions of the hardmask and second portion of the hardmask are any portions, either regular shape or irregular shape, of the hardmask.  Since the claim recites “the first lengthwise section of the mandrel line covers a second portion of the hardmask arranged between the first portions of the hardmask”, but does not specify 
The term “remove” and “removing” are used in many claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as “take away at least a part of”, i.e. either partially or completely remove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  

 Claims 1, 3-4 and 17-20 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Kim (U.S. Pat. No. 9941164), hereinafter “Kim”:--Claims 1, 17, 18, 19, 20: Kim teaches a method of patterning, comprising-forming layer 101, 102 and 103 on a substrate (Fig. 7);-forming a mandrel 201, a first and second sidewall spacers 202 on both sides of the mandrel (Fig. 9; Step 620 in Fig. 6).-forming a spin-on mask layer 300 over the mandrels (Fig. 13).-forming a mask 60 (Fig. 5; Col. 8, Lines 57 through Col. 10, Line 46) that covers a first lengthwise section of the mandrel (Step 650 in Fig. 6; Col. 14, Lines 46 through Col. 15, Line 42), the block mask cross section is shown as mask 591 in Fig. 13.  -forming block mask 300C by etching the mask layer 300 through the mask 591 (Fig. 14).  Thus the block mask 300C covers a first lengthwise section of the mandrel and that exposes a second lengthwise section of the mandrel and a third lengthwise section of the mandrel. -etching the second and third lengthwise sections to form a first and second mandrel lines that expose layer 102 (Col. 16, Lines 4-31; Fig. 14).  This reads on the feature “removing the second lengthwise section and the third lengthwise section of the mandrel to define a pattern including a first mandrel line and a second mandrel line that is separated from the first mandrel line by the first lengthwise section of the mandrel”.-etching the mandrel portion that is not covered by the block mask 300C and the 
 Claims 5, 13-14 and 22 rejected under 35 U.S.C. 103 as obvious over Kim:--Claim 5: Kim teaches the invention as in claim 1 above.  Since Kim teaches that the second and third lengthwise sections are removed according to the block mask 591, one of ordinary skill in the art would be motivated to use an etching process that etches the second and third lengthwise sections selectively with respect to the block mask 591. --Claim 13, 22: Kim further teaches to form layer 300 that covers the sidewall spacer layers, the etching the spacer layers to form the sidewall spacers, as shown in Fig. 11.  It is noted that since the sidewall spacers are exposed to the etching, it is obvious that it is etched by some amount.--Claim 14:Since layer 300 and 592 are different, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a different material for each of them.

Claims 6 and 7 rejected under U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Czagas et al. (U.S. Pat. No. 5976944), hereinafter “Czagas”:--Claim 6: Kim teaches the invention as in claim 1.  Kim further teaches that forming the block mask 300C comprises forming a hardmask layer 300 over the mandrel, forming a photoresist layer over the hardmask layer 300, exposing and developing the photoresist layer to form the block mask 592, then etching the hardmask layer 300 and the underlying layer 103 through the block mask (Col. 14, Lines 46 through Col. 15, Line 42).  Kim fails to teach that the photoresist may be a negative tone photoresist..        Czagas, also directed to etching a layer using a photoresist mask, teaches that the photoresist may be a negative photoresist, which is stripped of after the etching (Col. 3, Line 66 through Col. 4, Line 38).  Czagas further teaches that the forming of the photoresist mask comprises forming a layer of negative photoresist on the substrate, patterning the photoresist to form a desired shape by exposing selected portions of the photoresist to light and dissolving the unexposed portions by using developer (Col. 4, Lines 16-26).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a method taught by Czagas above to form the block mask in the invention of Kim because Kim teaches to use a photoresist but fails to teach using a negative tone photoresist, and Czagas teaches to use negative tone photoresist for such method.--Claim 7: Since the block mask 591, i.e. block mask 60, overlaps the first and second sidewall spacers, as shown in claim 3, it would have been obvious to one of ordinary 

Claims 8, 11 and 21 rejected under U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lin et al. (U.S. PGPub. No. 20140225252), hereinafter “Lin”: --Claims 8, 11, 21: Kim teaches the invention as in claim 1.  Kim further teaches that forming the block mask comprises forming a hardmask layer 300 over the mandrel, forming a photoresist layer over the hardmask layer 300, exposing and developing the photoresist layer to form the block mask 592, then etching the hardmask layer 300 to form a mask 300’, then etching the underlying layer 103 through the mask (Col. 14, Lines 46 through Col. 15, Line 42).  Kim fails to teach that the photoresist may be a positive tone photoresist.        Lin, also directed to a method etching a layer using a photoresist mask, teaches that the method may comprise forming a mask layer 12 over a substrate, forming a positive tone photoresist layer 14 over the mask layer 12 ([0020, 0023], Fig. 1(B)), developing the positive tone photoresist layer 14 to form a photoresist layer 14’ having an opening (Fig 1(C)), depositing a mask layer 22’ in the opening (Fig. 1(F)), then etching the layer by using the mask layer 22’ (Fig. 1(G), [0032]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a method taught by Lin above to form the block mask in the invention of Kim because Kim teaches to use a photoresist but fails to teach using a negative tone photoresist, and Lin teaches that 

Claim 9 rejected under U.S.C. 103 as being unpatentable over Kim in view of Lin as applied to claim 8 above, and further in view of Heo et al. (U.S. PGPub. No. 20090050603), hereinafter “Heo”:--Claim 9: Kim teaches the invention as in claim 8.  Kim fails to teach the etch mask is removed subsequent to etching the patterning layer, and forming the block mask in the opening that covers the first lengthwise section of the mandrel and that exposes a second lengthwise section of the mandrel and a third lengthwise section of the mandrel comprises depositing a mask layer with a portion that fills the opening in the patterning layer to form the block mask.      Heo teaches that when etching a substrate by using a mask it would be advantageous to modify the mask to adjust the CD and improve etch uniformity ([0006-0007, 0046]) by forming a layer on the sidewall of the mask (Fig. 3-4, 6A).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the mask 300’ by depositing a sidewall layer that fills the opening in the mask 300’ in the invention of  Kim because Heo teaches that this would advantageously adjust the CD and improve etch uniformity.
 Allowable Subject Matter
 Claims 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to each of claims 15 and 16, none of the cited prior arts teaches all features recited in each of these claims in the context of these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's arguments are persuasive, but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/THOMAS T PHAM/Primary Examiner, Art Unit 1713